                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION
 

    SAGINAW COUNTY, a Michi-
    gan municipal corporation

                    Plaintiffs,
               v.                      Case No. 4:17-cv-10275
                                       Hon. Terrence G. Berg
    STAT EMERGENCY MEDI-
    CAL SERVICE, INC., a Michi-
    gan for-profit corporation

                    Defendants.

    OPINION AND ORDER DENYING PLAINTIFF’S MOTION
           FOR RECONSIDERATION (ECF No. 23)
     I.     Introduction

          Saginaw County—a Michigan county organized as a munici-

pal corporation under Michigan law—passed an ordinance in 2016

requiring anyone seeking to provide ambulance services in the

county to first obtain the approval of the County Board of Commis-

sioners. One ambulance company—licensed to provide ambulance

services by the State of Michigan—operated in the county without

the Board’s approval. The County (“Plaintiff” or “Saginaw”) sued

that company, STAT Emergency Medical Services (“STAT” or “De-

fendant”), seeking a declaratory judgment that its ordinance is le-

gal under state law and that enforcing it against Defendant would
not violate the federal Sherman Antitrust Act (the “Sherman Act”).

STAT is a for-profit corporation that operates ambulance services

throughout the state of Michigan, including within Saginaw

County. STAT moved to dismiss the County’s complaint. The Court

heard oral argument on the motion to dismiss on May 2, 2018. In a

detailed Opinion and Order dated July 31, 2018, that motion was

granted. See Opinion and Order, ECF No. 22. 
     Saginaw County now moves this Court to reconsider its opin-

ion, per Fed. R. Civ. P. 59(e) and Local Rule 7.1(h). Saginaw County

says that the Court “was misled by Defendant’s representations in
pleadings and before the Court, that there was no evident actual or

ripe controversy between it and Saginaw County under federal

anti-trust law that postdates STAT’s licensing in Saginaw County.”
Plaintiff’s Motion for Reconsideration, ECF No. 23, PageID.626.

     Saginaw County claims the court “committed palpable error

when it concluded that Saginaw County had not pled damages that

would occur if its exclusive contract with MMR were not enforceable

in the face of anti-trust claims.” Id. at PageID.627.

     Saginaw County also claims the Court committed palpable er-

ror “when it completely ignored the County’s argument that it was

using the Declaratory Judgment Act as intended by Congress to ad-

judicate the anti-trust claims of STAT […] before any possible anti-




                                  2
trust damages were accrued, not because it wanted to avoid expen-

sive anti-trust attorney’s fees.” Id.

   II.     Legal Standards

         In a motion for reconsideration, the “movant must not only

demonstrate a palpable defect by which the court and the parties

and other persons entitled to be heard on the motion have been mis-

led but also show that correcting the defect will result in a different

disposition of the case.” E.D. MICH. L.R. 7.1(h); see also Moody v.

Pepsi-Cola Metro. Bottling Co., 915 F.2d 201, 206 (6th Cir. 1990);

Huff v. Metro Life Insurance Co., 678 F.2d 119, 122 (6th Cir. 1982).
The Court will not grant a motion for reconsideration that "merely

present[s] the same issues ruled upon by the court, either expressly

or by reasonable implication." Id. Federal Rule of Civil Procedure
59(e) requires that any such motion be filed no later than 28 days

after entry of the judgment. FED. R. CIV. P. 59(e).

         Local Rule 7.1(h)(2) normally proscribes any response from

non-moving party, but this Court ordered a response and reply from

parties. Notice, ECF No. 24.

   III. Analysis
         Saginaw County takes issue with its interpretation of the

Court’s Opinion and Order, describing in several places where they

believe the Court was “obviously” incorrect (ECF No. 23,

PageID.631, 632), where the ruling is “unfair and plainly wrong”

                                   3
(Id. at PageID.631), where the Court’s understanding was “plainly

not true” (Id.), and where the order amounted to an “abuse of dis-

cretion” (Id. at PageID.633). Despite the rigor of these complaints,

Saginaw County did not see fit to cite even once to a specific page

of the Court’s opinion and order. In multiple places, Saginaw

County incorrectly ascribes a position to the Court not taken in its

Order, thereby betraying a misapprehension of the legal principles

at issue in this case. Despite these failings the Court now addresses

the two “palpable defects” that Saginaw County specifically men-

tions in their motion, and a third instance in which they believe the

Court was misled by Defendant.

  a. The Court was not misled as to the existence of a case
     or controversy
     Plaintiff alleges first that the Court was misled by Defendant

as to the existence of a controversy. Plaintiff’s Motion for Reconsid-
eration, ECF No. 23, PageID.626. In support of this, Plaintiff points

to an article on “MLive” about the Court’s dismissal of the case.

MLive Article, ECF No. 23-1. In that article, Defendant’s vice pres-

ident and chief operating officer, Joseph Karlichek, is quoted say-

ing, among other things, “Saginaw County and MMR know full well

that their actions are not only contrary to the EMS statutes of the

State of Michigan, but in violation of Federal law.” Id.




                                  4
     Defendant responds that this is “the same argument this

Court considered and rejected in its opinion and order dismissing

the case in the first place.” Defendant’s Resp., ECF No. 25,

PageID.652. Defendant goes on to say “the Court recognized that

there is no “case or controversy” present before the Court based on

public comments made by STAT and its attorneys.” Id.

     Defendant is correct. The Court already discussed at length

the framework for identifying “case or controversy” requirements,

and declines to repeat them here, especially because Plaintiff has

presented no new authority or different analysis of the relevant

statutes and case law. See Opinion and Order, ECF No. 22,

PageID.594–597. Plaintiff presents nothing more than a rehash of

its previous argument; it fails to identify any a palpable error in the
Court’s determination that no case or controversy exists.

  b. The Court did not commit palpable error regarding im-
     minent damages
     Plaintiff next alleges that the Court committed palpable error

“when it concluded that Saginaw County had not pled damages that
would occur if its exclusive contract with MMR were not enforceable

in the face of anti-trust claims.” Plaintiff’s Motion for Reconsidera-

tion, ECF No. 23, PageID.627. Plaintiff also says, “Saginaw County
has adequately pled governmental reasons for its restraint of trade

and damages that are incurring and before they could be accruing


                                  5
if it does not promptly resolve this controversy.” ECF No. 23,

PageID.632. Though bordering on inscrutable, Plaintiff’s position

appears to be that it adequately plead that damages would occur if

this Court dismissed the suit. Once again, this is a rehash of a pre-

vious argument, and ignores the reality that there is no active con-

troversy at hand. The Court already discussed this issue in its opin-

ion and order as follows:

     At the hearing on Defendant’s motion to dismiss, Plain-
     tiff high-lighted the possibility that STAT will bring a
     federal antitrust case against it in response to its efforts
     to enforce the Ordinance, which could lead to prolonged
     federal antitrust litigation. This sentiment is echoed
     throughout Plaintiff’s pleadings and briefing. As an ini-
     tial matter, it is not clear that Plaintiff’s efforts to en-
     force the Ordinance, whatever they might be, would lead
     to STAT initiating a federal antitrust lawsuit against
     Plaintiff. If confronted with sanctions, STAT could very
     well adapt its behavior; there is no way for the Court to
     know what might happen. Plaintiff’s suit nevertheless
     seeks a declaration of what the law would be if the
     County were to undertake enforcement activity against
     STAT and STAT were to respond by filing an antitrust
     lawsuit against it. But, even assuming for a moment
     that such an enforcement action may take place in the
     future, to be ripe, a suit seeking a declaratory judgment
     must allege what harm the defendant would suffer from
     the denial of judicial relief right now. The prospect of
     protracted federal antitrust litigation is no more dimin-
     ished if it is pursued in this litigation than through a
     subsequent action brought based on a ripe and actual
     controversy. For these reasons, the Court finds that par-
     ties will suffer little hardship if judicial relief is denied
     at this stage and further that, based on the record to

                                  6
     date, it is unclear whether the harm alleged by Plaintiffs
     will ever come to pass.
Opinion and Order, ECF No. 22, PageID.613–14. Saginaw County,

then and now, has failed to allege adequately that any imminent

harm or damages would occur upon the Court’s dismissal of this

action. No palpable error, or any error, has been shown.

  IV.   The Court did not commit a palpable error when it
        found, alternatively, that Plaintiff failed to state a
        claim under the Sherman Act upon which relief may
        be granted
     Lastly, Saginaw County claims the Court committed palpable

error “when it completely ignored the County’s argument that it

was using the Declaratory Judgment Act as intended by Congress
to adjudicate the anti-trust claims of STAT […] before any possible

anti-trust damages were accrued, not because it wanted to avoid

expensive anti-trust attorney’s fees.” ECF No. 23, PageID.627. In

the accompanying brief, Plaintiff goes on to say, “the Court commit-

ted palpable error when it found that Saginaw County has failed to

cite policy justifications for the contract and ordinance that restrain
trade in order to state a defensible anti-trust position.” ECF No. 23,

PageID.631. It is not surprising that Plaintiff provides no cite to the

page of this Court’s order on which one might locate this particular

finding. That is because there is no such finding in the order.

     Rather, this Court found that Saginaw County failed to ex-

plain how its primary services contract, 911 Plan, and Ordinance

                                  7
did not violate the Sherman Act by creating an unlawful restraint

of trade. See Opinion and Order, ECF No. 22, PageID.616–17. For,

if Saginaw County cannot effectively explain how its plans do not

violate the Sherman Act, the Court would be unable to provide the

declaratory judgment it seeks. The Court explained that, “Plain-

tiff’s Amended Complaint similarly fails to allege any facts to plau-

sibly show it is entitled to a declaration that its 911 Plan, the Ordi-

nance, and the contract with MMR do not violate Section 2 of the

Sherman Act.… Thus, even if the Court had subject-matter juris-

diction over Plaintiff’s Sherman Act claim, it would be subject to

dismissal.” Id. at PageID.617.

     In their Reply to the Defendant’s Response to the instant mo-

tion, Plaintiff says, “by citing State policy and how its contract with
MMR advances that state policy, MMR [sic] has stated a classic

state action immunity defense to § 1 of the Sherman Act.” Reply,

ECF No. 26, PageID.666. Plaintiff referenced this argument in their

First Amended Complaint when they noted several courts in other

jurisdictions that found similar ambulance service contracts were

not subject to the Sherman Act because of the state action immun-

ity defense. ECF No. 10, PageID.217; and n.1. But Plaintiff never

applied the state action immunity defense test to the facts of their

complaint. Instead, they merely allege that such a defense exists.
Vague reference to a test that may or may not apply is not “stat[ing]


                                  8
a classic state action immunity defense,” and Plaintiff cannot rely

on the Court to fill in the blanks of its filings.

        Plaintiff sought a declaration that their ambulance plan was

legal and not in violation of the Sherman Act, among other statutes.

But they did not plead adequate facts to show that this is true. The

Court made no finding whatever on the question of whether Sagi-

naw County’s plan ran afoul of the Sherman Act, it simply con-

cluded that, on the facts as alleged, the Court could not declare as

a matter of law that the plan does not violate the Act. The Court’s

finding that Plaintiff failed to adequately allege facts showing the

contract, 911 Plan, and Ordinance were not in violation of the Sher-

man Act is not a palpable defect.

   V.     Conclusion
        For the foregoing reasons, Plaintiff’s Motion for Reconsidera-

tion is DENIED.

   SO ORDERED.


Dated: March 25, 2019       s/Terrence G. Berg
                            TERRENCE G. BERG
                            UNITED STATES DISTRICT JUDGE




                                    9
                      Certificate of Service
  I hereby certify that this Order was electronically filed, and the
parties and/or counsel of record were served on March 25, 2019.

                          s/A. Chubb
                          Case Manager




                                 10
